internal_revenue_service department of the treasury number release date index number re washington dc person to contact telephone number refer reply to cc psi b9-plr-127062-03 date date legend taxpayers date trust son year stock x cpa year dear this is in response to your authorized representative’s letter dated date requesting an extension of time pursuant to sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to make allocations of taxpayers’ generation-skipping_transfer gst_exemption the facts and representations submitted are summarized as follows on date taxpayers executed an irrevocable_trust trust for the benefit of son prior to trust's execution taxpayers had been informed by their attorney that a transfer to trust would require the filing of a gift_tax_return to make the allocations of taxpayers' respective gst exemptions plr-127062-03 section a article ii of trust provides that until son attains age the trustee may pay to son as much of trust up to the whole thereof as the consultant deems appropriate any income not distributed will be added to principal at the end of trust’s tax_year once son attains age the trustee will pay the entire net_income of trust to son in quarterly or more frequent installments for the duration of trust in addition the trustee may distribute principal to son as may be necessary for son’s reasonable support or medical needs article ii further provides that before attaining age son will have a limited testamentary power to appoint the principal and any undistributed_income of trust to one or more of his descendants after attaining age son will have a limited testamentary power to appoint the principal and any undistributed_income of trust to any one or more persons or entities in such proportions as son designates son may not exercise this limited testamentary_power_of_appointment in favor of son his estate his creditors or creditors of his estate if son fails to exercise his limited_power_of_appointment then the remaining balance of the trust estate is to be distributed to son's then living descendants by right of representation article ii section d provides that trust and any trusts created under trust shall terminate and be distributed to the primary beneficiary thereof not later than years after the death of the last to die of son and all of his descendants living at the date of the execution of trust pursuant to section b article a the trustee may allocate all or any portion of the taxpayers' exemption from generation-skipping_transfer_tax under sec_2631 as the trustee in his discretion determines in year taxpayers each gifted stock valued at dollar_figurex for gift_tax purposes to trust cpa prepared and timely filed taxpayers’ year gift_tax returns reporting the transfers of stock to trust however during a review of taxpayers’ estate plan in year it was discovered that cpa had inadvertently failed to allocate taxpayers’ respective gst exemptions to the year transfers of stock to trust taxpayers have requested an extension of time to make allocations of their respective gst exemptions to their year transfers of stock to trust and a ruling that such allocations will be effective as of the date of the transfers to trust sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio plr-127062-03 sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 united_states gift and generation-skipping_transfer_tax return as applicable to transfers made during year sec_2642 provided that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a timely filed gift_tax_return or is deemed to be made under sec_2632 deemed allocations to certain lifetime direct skips - a the value of such property for purposes of determining the inclusion ration shall be its value for purposes of chapter and b such allocation shall be effective on and after the date of such transfer sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 plr-127062-03 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayers are granted an extension of time of days from the date of this letter to make allocations of taxpayers' available gst_exemption with respect to taxpayers’ transfers to trust in year the amount of the allocations is to be based on the value of the property transferred to trust on the date of the transfers and the allocations will be effective as of the date of the transfers these allocations should be made on supplemental form sec_709 and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to each supplemental form_709 a copy is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in addition we express or imply no opinion regarding the value of the property transferred to the trust plr-127062-03 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
